UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       4/30/2021


United States of America,


                  –v–                                                        20-cr-594 (AJN)

                                                                                 ORDER
Kevin Rolle,

                        Defendant.



ALISON J. NATHAN, District Judge:

       A conference in this matter is hereby set for May 6, 2021, at 11:00 a.m. The proceeding

will be held in person in Courtroom 906 of the Thurgood Marshall United States Courthouse, 40

Centre Street, New York, New York. Defense counsel shall confer with Mr. Rolle in advance of

the proceeding.


       SO ORDERED.

Dated: April 30, 2021                            __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
